Citation Nr: 0514885	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-05 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for squamous papilloma 
of the left nasal vestibule.  

2.	Entitlement to service connection for the residuals of a 
back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  The veteran also had numerous additional periods of 
active duty for training and inactive duty training from 1974 
to 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although a February 2003 supplemental statement of the case 
provides the veteran with 38 C.F.R. § 3.159, the record does 
not indicate that the veteran has never been provided with 
specific notification of the VCAA regarding the issues on 
appeal in accordance with the requirements set forth in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Accordingly, these matters are hereby REMANDED for the 
following:

1.  The veteran should be provided a VCAA 
notification in accordance with Pelegrini 
regarding his claims for service 
connection for squamous papilloma of the 
left nasal vestibule and residuals of a 
back injury.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the appeal is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




